          Case 1:19-cv-00037-RBW Document 7 Filed 05/10/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


INTELIMAP, INC.,

                      Plaintiff,

               v.                                                   No. 19-cv-00037-RBW

U.S. SECURITIES AND EXCHANGE COMMISSION,

                      Defendant.


                                   DEFENDANT’S ANSWER

       Defendant, the Securities and Exchange Commission (“Commission” or “SEC”), by and

through its undersigned attorney, hereby answers the Complaint in this case as follows.

       In response to the Complaint, Defendant admits, denies, or otherwise states as follows:

       Defendant lacks knowledge or information sufficient to form a belief as to Plaintiff’s

reasons for bringing this action and consequently denies the allegations in the first unnumbered

paragraph.

       With respect to the second unnumbered paragraph, Defendant admits that Plaintiff has

sought information from the SEC; the Plaintiff’s FOIA request speaks for itself. Defendant

denies that is has not claimed that the requested information is subject to FOIA exceptions and

denies that it has not produced documents in response to the Plaintiff’s FOIA request. Defendant

lacks knowledge or information sufficient to form a belief as to what Plaintiff is seeking from

this action and consequently denies the allegations in the last sentence of the second unnumbered

paragraph.
             Case 1:19-cv-00037-RBW Document 7 Filed 05/10/19 Page 2 of 5




                                              PARTIES 1

        1.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in this paragraph.

        2.      Admit the first two sentences of this paragraph. The allegation contained in the

final sentence of this paragraph is a conclusion of law, to which no response is necessary. To the

extent that a response is required, Defendant denies.

                                    JURISDICTION & VENUE

        3.      This paragraph contains conclusions of law relating to jurisdiction, to which no

response is required.

        4.      This paragraph contains conclusions of law relating to venue, to which no

response is required.

                                     STATEMENT OF FACTS

        5.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in this paragraph.

        6.      Defendant admits that it received a Freedom of Information Act (FOIA) request

from FOI Services, Inc. on May 23, 2018 seeking access to certain agency records. That

document speaks for itself.

        7.      Admit.

        8.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, Defendant denies.




1
 Defendant includes the headings used in the Complaint to assist in reading the pleadings and does not
admit to the accuracy of those headings.
                                                   2
            Case 1:19-cv-00037-RBW Document 7 Filed 05/10/19 Page 3 of 5




       9.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, Defendant denies.

       10.     Admit, except to the phrase “routinely requested” which is vague and ambiguous.

       11.     Admit.

       12.     Deny.

       13.     Admit that Defendant received Plaintiff’s FOIA request on November 21, 2018

seeking access to certain agency records. The request speaks for itself.

       14.     Admit.

       15.     Admit, except that Defendant received Plaintiff’s FOIA request on November 21,

2018 (not November 20, 2018 as Plaintiff alleges) as stated in its November 21, 2018

acknowledgment letter to Plaintiff.

       16.     Admit.

       17.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.

       18.     Deny.

       19.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.

                       COUNT I – FAILURE TO COMPLY WITH FOIA

       20.     Defendant re-alleges and incorporates by reference its response to all preceding

paragraphs.

       21.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.



                                                 3
            Case 1:19-cv-00037-RBW Document 7 Filed 05/10/19 Page 4 of 5




       22.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.

       23.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.

       24.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is required, Defendant denies.

                                    PRAYER FOR RELIEF

       Defendant denies that Plaintiff is entitled to the relief requested or to any relief

whatsoever.

                                      GENERAL DENIAL

       Defendant specifically denies each and every allegation of the Complaint that is not

specifically and expressly admitted herein.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted as the

Defendant has not improperly withheld any documents under the FOIA.

       2.      “Exceptional circumstances” exist, within the meaning of 5 U.S.C. §

552(a)(6)(C), that prevented Defendant from processing Plaintiff’s FOIA requests within the

timeframe in

5 U.S.C. § 552(a)(6)(A).

       3.      Defendant exercised due diligence in responding to Plaintiff’s FOIA requests and

to the other FOIA requests it receives.

       4.      The documents or portions thereof that were withheld were properly withheld

under FOIA Exemptions 4, 5 and 6, 5 U.S.C. §§ 552(b)(4), (b)(5) and (b)(6).
                                                  4
         Case 1:19-cv-00037-RBW Document 7 Filed 05/10/19 Page 5 of 5




      WHEREFORE, having fully answered, Defendant prays for judgment as follows:

   1. For an Order dismissing Plaintiff’s Complaint in its entirety with prejudice;

   2. Enter judgment in its favor and against Plaintiff;

   3. For such other and further relief as the Court may deem just and proper.



                                            Respectfully submitted,

                                            SECURITIES AND EXCHANGE COMMISSION



                                            By:     /s/ Mark Tallarico

                                                    MARK TALLARICO
                                                    PA Bar #88324
                                                    Office of the General Counsel
                                                    Securities and Exchange Commission
                                                    100 F Street N.E.
                                                    Washington, DC 20549
                                                    (202) 551-5132
                                                    tallaricom@sec.gov

Dated: May 10, 2019




                                                5
